Case: 19-10223   Date Filed: 01/31/2020   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10223
                        Non-Argument Calendar
                      ________________________

                       Agency No. A094-277-159



JUSTO FERNANDO MENDEZ,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (January 31, 2020)



Before ROSENBAUM, EDMONDSON, and MARCUS, Circuit Judges.
              Case: 19-10223    Date Filed: 01/31/2020   Page: 2 of 4


PER CURIAM:



      Justo Mendez, a native and citizen of Honduras, petitions for review of the

Board of Immigration Appeals’ (“BIA’s”) denial of Mendez’s motion for

reconsideration. Mendez sought reconsideration of the BIA’s 25 October 2017

order affirming the Immigration Judge’s (“IJ’s”) denial of Mendez’s application

for cancellation of removal. Briefly stated, Mendez contends that a defective

Notice to Appear (“NTA”) deprived the IJ and the BIA of subject-matter

jurisdiction over his removal proceedings. No reversible error has been shown; we

deny the petition.

      In 2012, the United States Department of Homeland Security issued Mendez

an NTA charging Mendez as removable for being an alien convicted of a crime

involving moral turpitude and for being an alien present in the United States

without having been admitted or paroled. The NTA ordered Mendez to appear

before an IJ in Miami, Florida, at a date and time “to be set.” Mendez was later

notified in writing of the time and date of the scheduled removal hearing and

attended that hearing with his lawyer.

      At the hearing, Mendez denied removability under the first charge and

conceded removability under the second charge. Mendez also filed an application


                                         2
               Case: 19-10223     Date Filed: 01/31/2020   Page: 3 of 4


for cancellation of removal. The IJ denied the application and ordered Mendez

removed. On 25 October 2017, the BIA dismissed Mendez’s appeal. Mendez

filed no petition for review in this Court.

      In July 2018, Mendez filed a motion for reconsideration of the BIA’s 25

October 2017 order in the light of the Supreme Court’s decision in Pereira v.

Sessions, 138 S. Ct. 2105 (2018). Mendez argued that the NTA -- which specified

no date and time for his hearing -- failed to vest the IJ or the BIA with jurisdiction

over his removal proceedings.

      The BIA denied Mendez’s motion. The BIA determined that no legal or

factual error supported reconsideration of its 25 October 2017 order. The BIA also

determined that Mendez’s argument was foreclosed by the BIA’s decision in

Matter of Bermudez-Cota, 27 I. & N. Dec. 441 (BIA 2018).

      We review the BIA’s denial of a motion for reconsideration under an abuse-

of-discretion standard. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir.

2007).

      While Mendez’s petition was pending in this Court, we issued our decision

in Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148 (11th Cir. 2019). In that case,

we rejected Perez-Sanchez’s argument that the IJ lacked jurisdiction over his

removal proceedings when his NTA failed to include the time or date of his

                                              3
              Case: 19-10223     Date Filed: 01/31/2020   Page: 4 of 4


removal hearing, in accordance with 8 U.S.C. § 1229(a)(1) and 8 C.F.R.

§ 1003.14(a). We concluded that the requirement that the NTA specify the time

and date of a removal hearing constituted a claim-processing rule: not a

jurisdictional rule. Perez-Sanchez, 935 F.3d at 1154-55. Thus, even though Perez-

Sanchez’s NTA was defective under 8 U.S.C. § 1229(a)(1) and 8 C.F.R.

§ 1003.14(a), the defect did not deprive the IJ or the BIA of jurisdiction over the

removal proceedings. Id. at 1150, 1157.

      No material difference exists between the circumstances involved in

Mendez’s case and the circumstances involved in Perez-Sanchez. Mendez’s sole

argument on appeal is thus foreclosed by our binding precedent. The BIA abused

no discretion in denying Mendez’s motion for reconsideration.

      PETITION DENIED.




                                          4